344 F.2d 330
ACME MARKETS, INC., Appellant,v.RETAIL CLERKS INTERNATIONAL UNION, LOCAL 1357.
No. 15228.
United States Court of Appeals Third Circuit.
Argued March 1, 1965.
Decided April 22, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Harold K. Wood, Judge.
M. Kalman Gitomer, Blank, Rudenko, Klaus & Rome, Philadelphia, Pa., for appellant.
David Seliger, Plone, Tomar, Parks & Seliger, Camden, N. J., for appellee.
Before BIGGS, Chief Judge, and FORMAN and FREEDMAN, Circuit Judges.
PER CURIAM.


1
We have examined the record in this case and have considered the arguments of the parties. We can perceive no error in the disposition of the cause and we therefore will affirm upon the excellent opinion of Judge Wood, 235 F.Supp. 814 (E.D.Pa.1964).